DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, & 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannig (US PG Pub 2015/0251486; hereafter ‘486).
Claim 1: ‘486 is directed towards a method of duplicating the surface appearance and physical texture of a board on the entirety of a surface of a manufactured wood substrate (see title, abstract, ¶s 7-17), comprising:
obtaining a digital scan of a surface of a board with physical textural features (¶s 26-29),
storing the board surface scan data in an electronic data file (¶ 14),
providing one or more manufactured wood substrates, said wood substrate comprising OSB (¶s 7-17);
printing, using a printer, the board surface scan data in ink on a surface of said one or more OSB substrates, wherein the board surface scan data is printed on the entirety of the surface of each of said one or more OSB substrates, and further wherein the physical textural features of the board are duplicated on the surface of each of said one or more OSB substrates, such that the manufactured wood substrate after printing duplicates the appearance of the board (¶s 9-10 & 22).
Claim 3: The board scan data is modified after scanning (¶ 24).
Claim 4: The color of the scan data can be inverted to appear to apply a positive or negative stain to the board scan data which in effect applies either a foreground or background image to the board scan data (¶ 24).
Claim 5: The board scan data is printed on a plurality of manufactured wood substrates (multiple panels can be produced, ¶s 5 & 16).
Claim 6: The OSB is in the form of a plank (¶ 58), and the board scan data is scaled in size to correspond to the dimensions of the plank (¶ 16).
Claim 7: The thickness of the ink is varied (¶s 22, 37, & 70 ).
Claim 8: The variations in thickness correspond to high and low points in the board being duplicated (¶s 22, 37, & 70).
Claim 9: The surface of the substrate is primed prior to printing (¶ 34).
Claim 10: Wherein multiple surfaces of the substrates are printed (¶ 16).
Claim 11: The multiple surfaces of the board are scanned, with each board surface scan data stored in an electronic data file (¶s 27, 28, 33, & 70).
Claim 14: The manufactured wood substrate after printing duplicates the physical texture and depth of the board (abstract & ¶ 21).
Claim 15: The surface of at least one of said one or more manufactured wood substrates after printing displays only the scanned surface of the board, and the printed image of the scanned surface of the board extends across the whole surface of the at least one of said one or more manufactured wood substrates (abstract and ¶s 16, 27, 28, & 33).
Claim 16: The printed surface of at the least one of said one or more manufactured wood substrates has four edges, wherein the printed image of the board extends to and is aligned with all four edges (¶ 16 & Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 17, 18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘486 as applied above, and further in view of Baratto et al. (US PG Pub 2011/0059269; hereafter ‘269).
Claims 2, 17, 18, & 20: As discussed above, ‘486 is directed towards decorated floor panels which imitate wood (¶ 4).
‘486 does not teach that the wood imitated is an aged or weathered barn wood plank.
However, ‘269, which is directed towards textured surfaces (title) such as floor coverings (¶ 21) teaches that weathered cedar boards from an actual aged barn can be duplicated (¶ 62). 
I.e. ‘269 note that in the field of floor coverings, weathered and aged barn wood planks are a type of wood desired for floor coverings and it is known to duplicate said species for wood coverings.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a weathered and aged barn wood plank as the wood species for duplicating in the process of ‘486 because as taught by ‘269, said species are an art recognized species which is desired for duplication and thus would have predictably been suitable in the process of ‘486.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘486 as applied above, and further in view of McIlvaine (US PG Pub 2004/0045240; hereafter ‘240).
Claim 19: ‘486 teaches adaption of the scanned data to particular applications (¶ 33) and notes that the OSB is in the form of a plank (¶ 58), and the board scan data is scaled in size to correspond to the dimensions of the plank (¶ 16).
‘486 does not teach that the scanned image is cropped to fit the surface of the board from edge to edge.
However, ’240, which is also directed flooring (title) with digital printings on said surface (abstract), teaches that it is known in the art to resize and cropping digital images to obtain the exact portion of digital image desired and to fit the dimensions of the flooring (¶ 29).
It would have been obvious to one of ordinary skill in the art at the time of filing to resize and crop the digital image of ‘486 to obtain the exact portion and dimensions of the digital image desired as taught by ‘240 because it is known in the art to perform the adaptions of the digital images as taught by ‘240 and would have predictably produced the desired results of a duplicate of the boards on the OSB substrate.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759